ALLOWANCE
Claims 1-4, 6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Publication 2018/0192922 (Boucher) discloses a method for estimating an attachment posture of an inertial sensor, for estimating a relative posture relationship between a measurement target portion of a target person by a measurement processing device and an inertial sensor that is attached to the measurement target portion and includes an acceleration sensor capable of communicating with the measurement processing device and detecting accelerations in the respective coordinate axes in a sensor coordinate system, which is a three-dimensional coordinate system set in advance for the inertial sensor, the method for estimating an attachment posture of an inertial sensor (“providing accurate measurements of the angles of lower body segments and joints (i.e. without undue drift error and gravity vector estimation error). The system and method use inertial sensors configured to be positioned.. Biomechanical information of the subject is provided by expressing the orientation of the inertial sensors with respect to the orientation of the lower body segments of the subject.” [Abstract], “aligning the lower body segments of the subject in a global reference system (X.sub.g, Y.sub.g, Z.sub.g), where X.sub.g is defined by the anteroposterior axis, Y.sub.g is defined by the gravity vector and Z.sub.g is perpendicular to X.sub.g and Y.sub.g” [0024], “The virtual alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the body axes of the subject 1 (anteroposterior, transverse and longitudinal) takes place by aligning the lower body segments of the subject with regard to a global reference system” [0099]) comprising: 
a first process of detecting, with the acceleration sensor (“inertial sensors (gyroscope and accelerometer)” [0005]), a first acceleration vector that is an acceleration vector including a set At block 106, the orientation of the X.sub.g.sup.b axis is determined by moving the subject 1, while remaining motionless on the adjustable height stool 42, in the anteroposterior axis (i.e. the X.sub.g axis of the global reference system (X.sub.g, Y.sub.g, Z.sub.g)) by means of the movable base 44. Between about 7 and 10 oscillations are performed. The X.sub.g.sup.b axis is determined by finding the axis that best fits the point cloud of the accelerometer data from the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b”[0105], “X.sub.g is defined by the anteroposterior axis, Y.sub.g is defined by the gravity vector and Z.sub.g is perpendicular to X.sub.g and Y.sub.g” [0022]); 
a second process of allowing the target person to carry out exercise of causing a posture of the measurement target portion to change in a direction around an axis in the first direction with the first direction of the measurement target portion maintained in a direction that is the same as the direction in the first process (“moving the subject 1” [0105], “FIG 6, Block 106, Oscillating motion, FIG 16, While subject is in motion) ; 
a third process of detecting, with the acceleration sensor, a second acceleration vector that is an acceleration vector including a set of accelerations in the three coordinate axis directions in the sensor coordinate system and has a direction that is different from a direction of the first acceleration vector, at one or more sampling times in the second process (“at block 106, the orientation of the X.sub.g.sup.b axis is determined by moving the subject 1, while remaining motionless on the adjustable height stool 42, in the anteroposterior axis (i.e. the X.sub.g axis of the global reference system (X.sub.g, Y.sub.g, Z.sub.g)) by means of the movable base 44. Between about 7 and 10 oscillations are performed. The X.sub.g.sup.b axis is determined by finding the axis that best fits the point cloud of the accelerometer data from the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b” [0105], FIG 16, Acquire gyroscope data while subject is in motion); and 
a fourth process of identifying first posture data by the measurement processing device that indicates which direction in the sensor coordinate system the first direction of the measurement target portion corresponds to when seen in the sensor coordinate system, on the basis of one or more cross product vectors calculated in a cross product operation between each of one or more second acceleration vectors detected in the third process and the first acceleration vector detected in the first process (“at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. Z.sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b)” [0106], FIG 16, Computer Angular positions),
a fifth process of allowing the target person to keep the measurement target portion still such that a second direction that is set in advance with respect to the measurement target portion as a direction that is different from the first direction is maintained in a vertical direction; a sixth process of detecting, with the acceleration sensor, a set of accelerations of the three coordinate axis directions in the sensor coordinate system at one or more sampling times in the fifth process; Then, at block 108, the alignment of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b on the lower body segments is determined. First, the orientation of the Z.sub.g.sup.b axis is determined by calculating the vector product of Y.sub.g.sup.b and X.sub.g.sup.b, i.e. .sub.g.sup.b=X.sub.g.sup.b×Y.sub.g.sup.b. Then, from this orthonormal basis, it is possible to calculate the quaternion q.sub.g.sup.b of the change of reference from the global reference system (X.sub.g, Y.sub.g, Z.sub.g) to the reference of the inertial sensors 31, 32a, 32b, 34a, 34b, 36a, 36b (X.sub.b, Y.sub.b, Z.sub.b). [0106] blocks 908 and 910 may be repeated a number of times until such a time the effectiveness of the orthosis is satisfactory, [0188], the prior art fails to teach or suggest the further inclusion of:
an eighth process of identifying third posture data indicating which direction a third direction that perpendicularly intersects the first direction and the second direction corresponds to when seen in the sensor coordinate system on the basis of the first posture data identified in the fourth process and the second posture data identified in the seventh process, wherein in the eighth process, a vector obtained through a cross product operation of a vector in the first direction indicated by the first posture data and a vector in the second direction indicated by the second posture data is identified as the third posture data.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claim 1 and thus is allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857